Judgment unanimously affirmed. Memorandum: We conclude that the jury’s guilty verdict on the attempted murder count was not contrary to the weight of evidence (see, People v Bleakley, 69 NY2d 490, 495). Although a contrary determination would not have been unreasonable, a finding of intent to kill was inferable from the circumstances, including the multiple stab wounds suffered by the victim, the fact that defendant continued to stab the victim until he collapsed, and verbal threats defendant made during the dispute (see, People v Horton, 18 NY2d 355, 359, cert denied 387 US 934; People v McDavis, 97 AD2d 302). (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Attempted Murder, 2nd Degree.) Present — Den-man, P. J., Boomer, Pine, Balio and Boehm, JJ.